FIT F -COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS        lLLy~KM
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/3/2015                                                      COA No. 12-14-00232-CR
FOREMAN, FREDDIE JAMES              Tr. Ct. No. 13CR-184                        PD-0909-15

Pursuant to Rule 69.4(a) T.R.A.P., the record is returned to the court of appeals.
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *